Filed 6/1/22 P. v. Gray CA2/8
Opinion following transfer from Supreme Court
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION EIGHT

THE PEOPLE,                                                   B282321

     Plaintiff and Respondent,                                (Los Angeles County
                                                               Super. Ct. No. KA106735)
                   v.

TREVAIL GRAY,

     Defendant and Appellant.


      APPEAL from a judgment of the Superior Court of Los
Angeles County. Bruce F. Marrs, Judge. Affirmed in part;
reversed in part and remanded with directions.
      Carlo Andreani, under appointment by the Court of Appeal,
for Defendant and Appellant.
      Xavier Becerra and Rob Bonta, Attorneys General, Gerald
Engler and Lance E. Winters, Chief Assistant Attorneys General,
Susan Sullivan Pithey, Assistant Attorney General, Scott A.
Taryle, Michael Katz, Amanda V. Lopez and Idan Ivri, Deputy
Attorneys General, for Plaintiff and Respondent.

                                        **********
       In 2017, a jury convicted defendant and appellant Trevail
Gray of multiple felonies, including three counts of attempted
murder. The jury found true the allegations the attempted
murders were willful, deliberate and premeditated and that they
were committed for the benefit of a criminal street gang. It also
found true that a principal discharged a firearm in the
commission of the offenses. Defendant, who admitted a prior
qualifying strike, was sentenced to 147 years to life in prison.
       Defendant appealed. In an opinion filed October 1, 2018,
we struck the gang enhancements and, in light of legislation
passed while the appeal was pending (Senate Bill 620 (2017–2018
Reg. Sess.)), we remanded to permit the trial court to consider
whether to exercise its newly acquired discretion to strike the
Penal Code section 12022.53 firearm enhancements. We
otherwise affirmed the judgment.
       Defendant petitioned the Supreme Court for review. On
September 11, 2019, the Supreme Court transferred the matter
back to our court with directions to vacate our decision and
reconsider the cause in light of Senate Bill 1437 (2017–2018 Reg.
Sess.) which became effective January 1, 2019. As originally
enacted, Senate Bill 1437 amended “ ‘the felony murder rule and
the natural and probable consequences doctrine, as it relates to
murder, to ensure that murder liability is not imposed on a
person who is not the actual killer, did not act with the intent to
kill, or was not a major participant in the underlying felony who
acted with reckless indifference to human life.’ (Stats. 2018,
ch. 1015, § 1, subd. (f).)” (People v. Lewis (2021) 11 Cal.5th 952,
959 (Lewis).) Senate Bill 1437 also added Penal Code
section 1170.95 which set forth a procedure whereby a “person
convicted of felony murder or murder under a natural and




                                2
probable consequences theory” could petition for resentencing
relief. (Former § 1170.95, subd. (a).)
       After receiving supplemental briefing from the parties, we
issued our decision on November 21, 2019. (People v. Gray
(Nov. 21, 2019, B282321) [nonpub. opn.].) We concluded, given
the plain meaning of the statutory language at that time, that
Penal Code section 1170.95 did not apply to attempted murder
nor could defendant raise a Senate Bill 1437 challenge on direct
appeal. (People v. Gray, supra, B282321.) We once again
affirmed defendant’s conviction after striking the gang
enhancements and remanding for the court to reconsider the
firearm enhancements. (Ibid.)
       Defendant again petitioned the Supreme Court for review.
In October 2021, while this case was pending in the Supreme
Court, the Legislature passed Senate Bill 775 (2021–2022 Reg.
Sess.) which, among other things, amended the language of Penal
Code section 1170.95 by expanding the scope of the resentencing
provision to include individuals who had been convicted of
attempted murder under a natural and probable consequences
theory. (Stats. 2021, ch. 551, § 2.) Senate Bill 775 also amended
the statute to expressly provide that relief may be sought on
direct appeal. Section 1170. 95, subdivision (g) now provides that
“[a] person convicted of murder, attempted murder, or
manslaughter whose conviction is not final may challenge on
direct appeal the validity of that conviction based on the changes
made to Sections 188 and 189 by Senate Bill 1437.”
       On December 29, 2021, the Supreme Court transferred the
matter back to this court with directions to vacate our opinion
and reconsider the cause in light of Senate Bill 775. The parties
filed supplemental briefs.




                                3
       We asked the parties to submit further supplemental briefs
concerning the impact, if any, on the passage of Assembly Bill
333 (2021–2022 Reg. Sess.), amending Penal Code section 186.22
and adding new section 1109 regarding criminal street gangs,
which became effective January 1, 2022. (Stats. 2021, ch. 699,
§§ 3, 4, 5.) The parties submitted supplemental briefs.
        Having vacated our prior decision and reconsidered the
matter in light of the new legislation, we now reverse the
attempted murder convictions (counts 1, 2 & 3) and all
enhancements associated with those three counts. We also
reverse the gang enhancements imposed on all counts. We
otherwise affirm the judgment of conviction and remand to the
trial court for further proceedings consistent with this opinion.
                          BACKGROUND
       Defendant was charged with three counts of attempted
murder (Pen. Code, §§ 187, 664; counts 1–3), three counts of
assault with a firearm (§ 245, subd. (a)(2); counts 4–6),
two counts of being a felon in possession of a firearm (§ 29800,
subd. (a)(1); counts 7–8), one count of being a felon in possession
of ammunition (§ 30305, subd. (a)(1); count 9), and one count of
resisting an executive officer (§ 69; count 12). It was alleged the
attempted murders were willful, deliberate and premeditated and
that they were committed for the benefit of a criminal street gang
(§ 186.22, subd. (b)(1)). Various firearm allegations were also
alleged (§§ 12022.5, subd. (a), 12022.53, subds. (b)–(e)(1)). It was
further alleged defendant had suffered a prior serious felony
conviction and a prior prison term (§§ 667, subds. (a), (b)–(i),
667.5, subd. (b), 1170.12, subds. (a)–(d)). (Counts 10 and 11 were
dismissed at the preliminary hearing.)




                                 4
       The charges arose from an October 25, 2013 shooting at a
liquor store in Pomona. The material facts are summarized from
our 2019 opinion. (People v. Gray, supra, B282321.)
       The shooting was captured from various angles by a
number of surveillance cameras around the liquor store.
Videotape of the incident was shown to the jury at trial. We
reviewed key portions of the videos.
       The videotape shows a man, later identified as defendant’s
uncle, James Gray (Blue), at the liquor store at about 10:30 p.m.
In the store’s parking lot, Blue interacted with a man later
identified as Raymond Sears, including hugging him. Blue then
went inside the liquor store, came back out and left. Blue
returned to the store about seven to eight minutes later driving a
pickup truck. A man wearing a blue plaid shirt, later identified
as defendant, got out of the truck, followed by a man in a white
shirt.
       Defendant and his companion walked along the front of the
liquor store toward the entrance. As they passed by the entrance,
the man in the white shirt fired a number of bullets at Sears’s
truck. The gun was very close to defendant’s head when the man
in the white shirt fired it, and defendant ducked away from the
gun and went into the liquor store. Defendant reappeared briefly
at the store’s door, pointed a gun out the store door and then
retreated inside the store.
       Sears and two companions were in the front seat of his
truck when the man in the white shirt opened fire. Although
injured, Sears was able to flee on foot with his two companions,
later identified as Ronald Bailey and Steven Goines.
       Pomona Police Department officers came to the scene.
Sergeant Scott Hess spoke with the liquor store’s owner, Saung
Lee. The sergeant watched several surveillance videos with



                                5
Mr. Lee in the manager’s office. The man in the blue plaid shirt
looked familiar to Sergeant Hess, and he later realized he had
participated in a traffic stop of the man. Sergeant Hess identified
the man in the blue plaid shirt as defendant.
      Mr. Lee told Sergeant Hess the man in the blue plaid shirt
(defendant), was a frequent customer. Lee said defendant was
standing next to the man in the white shirt when the man in the
white shirt began firing a gun. Lee later found defendant
“wandering around” inside the liquor store, holding a handgun.
Lee directed him out the back door of the store to avoid further
trouble.
      Other officers went to a 7–Eleven convenience store nearby.
Officer Robert Scheppmann found Sears there with head and
hand wounds. There was a blood trail at the entrance to the
convenience store and Officer Scheppmann eventually followed
the trail to the parking lot of the liquor store. Detective Andrew
Bebon also went to the 7–Eleven where he saw the injured Sears.
Sears was unable to speak. Sears was transported via helicopter
to Los Angeles County+USC Medical Center. There is no
evidence the police were able to speak with Sears at the hospital.
Sears survived and was able to leave the hospital. Detective
Bebon spoke to Sears once or twice on the phone about victim’s
services but was unable to locate him thereafter.
      Officer Richard Aguiar showed photos taken from the
surveillance videos to people who lived in the area. Jerry
Orsborn and Linda Nelson identified defendant in the photos,
although they recanted their identification at trial. Officer
Aguiar had seen defendant before and recognized him in the
photo.




                                 6
       Detective Bebon attempted to locate defendant after the
shooting but could not. In July 2014, he obtained an arrest
warrant for defendant which ultimately led to his arrest.
       After further investigation, Detective Bebon learned the
identity of the two other men with Sears during the shooting. He
did not locate the men until two years later, when he learned
both were in prison in Nevada. Detective Bebon and his partner,
Detective Catanese, travelled to Nevada and interviewed Bailey
and Goines in their separate prisons. The interviews were
recorded.
       At trial, Goines and Bailey were uncooperative witnesses.
Bailey did admit he was a member of the 456 Island Piru Bloods,
a Pomona gang, and that Goines was an associate of the gang.
Bailey also testified the liquor store where the shooting occurred
was in a Blood neighborhood. Bailey acknowledged he had
identified defendant from a group of photos and in a video of the
liquor store shooting, both of which Detective Bebon showed him
in prison. Bailey testified that someone said “cuz” before or
during the shooting but not “Budlong.” Generally, Bailey and
Goines equivocated and claimed not to remember details of the
shooting incident or their discussions of the incident with
Detective Bebon.
       Detective Bebon then testified about portions of the
interviews, accompanied at times by the playing of the recordings
of the interviews. Detective Bebon testified he showed a
photograph to Goines, and Goines pointed to a person in the
photo, elsewhere identified as defendant, and said the person was
the one saying “cuz.” Goines also stated he saw the person with a
gun. Detective Bebon testified he showed the same photo to
Bailey, who identified the man in the blue plaid shirt as “Sticks.”
Defendant was known by that moniker. Detective Bebon also



                                 7
testified that Bailey stated he heard either Sticks or the man in
the white shirt say “Budlong.”
       Detective Bebon additionally testified about a December
interview he had with Bailey in Pomona. Bailey told him that
before the shooting, Bailey was “Blooding,” that is, speaking to
Goines in the parking lot using Blood gang slang. The detective
confirmed that Bailey admitted his membership in the 456 Island
Piru Bloods and that Goines was an associate of the gang.
       A redacted version of the recordings of each of the three
interviews was admitted into evidence, along with the redacted
transcripts. A more detailed summary of the men’s Nevada
interview statements is provided in part 4, below, discussing
defendant’s new trial motion.
       Los Angeles County Sheriff’s Deputy Joshua Whiting
testified for the prosecution as a gang expert on the 10 Deuce
Budlong Gangster Crips. He opined that defendant was a
member of that gang. Deputy Whiting also testified that Crips
and Bloods are generally enemies. In response to a hypothetical
based on the facts of this case, Deputy Whiting opined the crimes
were committed for the benefit of the Budlong Gangster Crips.
       In his trial testimony, Detective Bebon provided more
evidence on the background of the 456 Island Piru Bloods gang.
He testified the liquor store where the shooting took place was
located at the edge of that gang’s territory. The detective
testified the 456 Island Piru Bloods gang had been in a rivalry
with several Crips gangs for a long time. Detective Bebon also
opined the shootings were committed for the benefit of the
Budlong Gangster Crips.
       Defendant testified in his own defense at trial. He stated
he did not know the man in the white shirt who rode with him to
the liquor store in Blue’s truck. At the liquor store, defendant got



                                 8
out of the truck and started walking toward Sears to say hello.
The unknown man walked with him. Defendant did not know
the man had a gun. When defendant heard shots, he was scared,
thought the shooter was firing at him and tried to escape.
       Inside the liquor store, defendant took out a gun which he
carried for self-protection. He pointed the gun out the store’s
door but did not shoot. Defendant went back inside the store and
eventually left through a back entrance with two women. He did
not know Bailey or Goines and did not shoot at anybody.
       The jury found defendant guilty as charged. As to the
attempted murder counts, the jury found true the allegations
that a principal personally used and discharged a firearm in the
commission of the offenses. (Pen. Code, § 12022.53, subds. (b) &
(e)(1).) As to the assault counts, the jury found true the
allegation defendant personally used a firearm in the commission
of the offenses. (§ 12022.5, subd. (a).) As to counts 1 through 6,
the jury found true the gang allegation. (§ 186.22, subd. (b).)
Defendant admitted the strike and prison prior allegations.
       The court sentenced defendant to an aggregate state prison
sentence of 147 years to life, calculated as follows: seven years to
life on count 1 (the base term), doubled due to the strike, plus a
consecutive term of 25 years to life for the firearm enhancement
(§ 12022.53, subd. (d)) and a consecutive 10-year term for the
gang enhancement (§ 186.22, subd. (b)(1)(C)). The court imposed
consecutive 49–year terms on counts 2 and 3, calculated in the
same manner as count 1. The court exercised its discretion to
strike the five–year felony enhancements and the prison priors.
       The court imposed and stayed sentence on the remaining
counts: On each of counts 4, 5 and 6, a midterm of three years,
plus four years for the firearm enhancement (§ 12022.5,
subd. (a)), plus five years for the gang enhancement; the court



                                 9
struck the five–year priors and prison priors; on count 7, a
midterm of two years plus one year for the prison prior; on count
8, a midterm of two years doubled due to the strike, plus a three–
year gang enhancement; on count 9, a midterm of two years, plus
a three–year gang enhancement; and on count 12, a two–year
midterm. The court awarded defendant 477 days of presentence
custody credits.
                           DISCUSSION
       We begin with a discussion of the issues raised by the
passage of new legislation while defendant’s appeal has been
pending as our determination of those issues moots some of the
original contentions raised by defendant.
1.     Attempted Murder (Counts 1, 2 & 3)
       Because of the postconviction change in the law regarding
liability for attempted murder, defendant’s convictions on
counts 1, 2 and 3 must be reversed.
       It is undisputed the jury was instructed that defendant
could be found guilty of attempted murder based on the natural
and probable consequences doctrine, a theory that is no longer
valid in light of the passage of Senate Bills 1437 and 775.
(Pen. Code, § 188, subd. (a)(3); see also People v. Sanchez (2022)
75 Cal.App.5th 191, 196.) The People do not dispute the change
in law but argue that because the jury was also instructed with
direct aiding and abetting principles, the instructional error may
be found harmless. We are not persuaded.
       Instructional error based on a misdescription or omission of
an element of an offense is subject to harmless error analysis
under the test set forth in Chapman v. California (1967) 386 U.S.
18. (People v. Mil (2012) 53 Cal.4th 400, 409, 415–417 [reviewing
court must reverse unless, after examining the entire record, it
can conclude beyond a reasonable doubt the jury verdict would



                                10
have been the same absent the instructional error]; accord, Neder
v. United States (1999) 527 U.S. 1, 4; see also People v. Aledamat
(2019) 8 Cal.5th 1, 9, 13 [reviewing court must reverse for
alternate theory error “after examining the entire cause,
including the evidence, and considering all relevant
circumstances, it determines the error was harmless beyond a
reasonable doubt”].)
       The evidence summarized above does not convince us
beyond a reasonable doubt that defendant acted with the
requisite intent now required to be found guilty of attempted
murder. Further, the record does not show beyond a reasonable
doubt that the jury did not rely on the invalid natural and
probable consequences theory in finding defendant guilty of the
attempted murders. The prosecutor argued both theories and
even emphasized the natural and probable consequences theory
in his closing argument.
       While the jury found true the allegation the attempted
murders were willful, deliberate and premeditated, the jury was
instructed with CALJIC No. 8.67 which allowed the jury to find
the attempted murders were premeditated if the jury found “the
would-be slayer” weighed and considered the question of killing
before making a direct but ineffectual act to kill another human
being. There was no evidence or argument that defendant was
the “would-be slayer.” Rather, the evidence showed the man in
the white shirt who actually fired his weapon was the would-be
slayer. The jury was not instructed it had to specifically find
defendant, as the accomplice, acted with premeditation. And, in
closing argument, the prosecutor underscored this point, saying
“[w]ith attempted murder, all that’s required for the willful,
deliberate, and premeditation is that any principal have that
state of mind. So a finding that the guy in the white shirt fired



                                11
that weapon with the intent to kill and did it willfully and with
deliberation and premeditation is sufficient in this case where we
have two defendants participating in the crime.” Thus, the jury’s
premeditation findings are insufficient to conclude the
instructional error was harmless beyond a reasonable doubt.
       All three convictions for attempted murder (counts 1, 2 & 3)
must be reversed, and all findings and enhancements associated
with those counts reversed as well. On remand, the prosecution
may retry defendant for attempted murder on a legally valid
theory. Where, as here, a postconviction change in the statutory
or decisional law invalidates the theory upon which a conviction
is based, the prosecution may retry the defendant on a legally
valid theory. (See, e.g., People v. Chiu (2014) 59 Cal.4th 155, 168
(Chiu).)
2.     The Gang Findings and Enhancements
       Because of the postconviction change in the law, all of the
gang findings and enhancements on all counts must be reversed.
       Assembly Bill 333 amended Penal Code section 186.22 by,
among other things, changing the definition of “pattern of
criminal gang activity,” specifying the benefit to the gang must be
more than reputational, and eliminating certain crimes like
looting and felony vandalism as qualifying predicate offenses.
(Stats. 2021, ch. 699, §§ 3, 4.) Assembly Bill 333 also addedPenal
Code section 1109 which requires that a gang allegation shall be
tried separately at the request of a defendant and only after the
defendant is found guilty of the substantive offense. (Stats. 2021,
ch. 699, § 5.)
       With respect to the amendments to Penal Code
section 186.22, the parties agree the changes apply retroactively
to defendant whose conviction is not yet final and that a reversal
of the gang findings is warranted. We agree. (See, e.g., In re



                                12
Estrada (1965) 63 Cal.2d 740, 742–748 (Estrada); People v. Vieira
(2005) 35 Cal.4th 264, 305–306 [“a defendant generally is entitled
to benefit from amendments that become effective while his case
is on appeal”].)
       All gang findings and enhancements must be reversed. On
remand, the prosecution shall have the opportunity to retry the
gang allegations under the amended requirements of Penal Code
section 186.22. (Chiu, supra, 59 Cal.4th at p. 168.)
       As for Penal Code section 1109, defendant contends the
new statute must also be applied retroactively. He contends the
inherently prejudicial nature of the gang evidence introduced
during his trial resulted in a miscarriage of justice amounting to
structural error such that a reversal is warranted on all counts.
Alternatively, he contends that reversal is warranted even if
harmless error analysis applies, because the prejudicial evidence
necessarily contributed to the verdicts.
       We disagree. The rules concerning whether a new law
applies prospectively or retroactively are well established.
(People v. Buycks (2018) 5 Cal.5th 857, 880 (Buycks).) Penal Code
section 3 plainly states that no part of the Penal Code is
retroactive “unless expressly so declared.” Buycks instructs that
“ ‘[t]he language of section 3 erects a strong presumption of
prospective operation, codifying the principle that, “in the
absence of an express retroactivity provision, a statute will not be
applied retroactively unless it is very clear from extrinsic sources
that the [lawmakers] . . . must have intended a retroactive
application.” [Citations.] Accordingly, “ ‘a statute that is
ambiguous with respect to retroactive application is construed . . .
to be unambiguously prospective.’ ” ’ ” (Buycks, at p. 880.)
       Under Estrada, supra, retroactivity will be applied in those
circumstances where a newly enacted statute is “intended to



                                13
ameliorate criminal punishment.” (People v. Cervantes (2020)
55 Cal.App.5th 927, 938, citing Buycks, supra, 5 Cal.5th at
p. 881.)
       Penal Code section 1109 creates a new procedural rule,
allowing for bifurcation of gang allegations upon the request of
the defendant. “[I]t does not reduce the punishment or narrow
the scope of the application of the gang statute.” (People v. Perez
(2022) 78 Cal.App.5th 192, 207 [concluding § 1109 does not apply
retroactively]; but see People v. Burgos (2022) 77 Cal.App.5th
550, 568 [concluding the opposite].) We therefore conclude that
newly enacted section 1109 does not apply retroactively and does
not require reversal of the entire judgment.
3.     The Firearm Enhancements
       Senate Bill 620 amended the firearm enhancements
codified at Penal Code section 12022.5 and section 12022.53,
removing the prohibition on the sentencing court’s discretion to
strike firearm use enhancements. (Stats. 2017, ch. 682, §§ 1 & 2.)
The parties agree the new legislation was ameliorative in nature
and that defendant is entitled to its benefit. (Estrada, supra,
63 Cal.2d at pp. 742–748; People v. Vieira, supra, 35 Cal.4th at
pp. 305–306.) We agree.
       The firearm use enhancements pursuant to Penal Code
section 12022.53 imposed on counts 1, 2 and 3 are reversed as
discussed in part 1, above.
       On remand, the court shall have the opportunity to exercise
its discretion under Penal Code section 12022.5 to strike or
impose the firearm use enhancements as to counts 4, 5 and 6.
4.     The Motion for New Trial
       In his original briefs, defendant moved for a new trial. As
we have previously concluded, defendant has not demonstrated
error in the court’s denial of that motion.



                                14
        Defendant moved for a new trial on (1) the statutory
ground of newly discovered evidence, (2) the denial of a fair trial
due to the presentation of perjured testimony, and (3) a violation
of the duty to disclose exculpatory evidence pursuant to Brady v.
Maryland (1963) 373 U.S. 83. All three claims were based on
declarations submitted by Bailey and Goines after trial, in which
the men asserted Detective Bebon had pressured them into
providing false statements during a recorded interview. The
declarations implied the pressure occurred prior to the recording
beginning. The detective submitted a declaration denying any
unrecorded discussions with the men. The trial court denied the
new trial motion.
       Defendant contends the trial court’s “erroneous legal
conclusions” that Bailey and Goines were “ ‘bit players’ ” in the
trial contravened the record and United States Supreme Court
precedent. Defendant claims the men were “crucial” to the
prosecution’s case and their testimony supported the motive and
intent for the offenses and for the gang enhancement. Defendant
asserts the “[e]xculpatory and impeaching evidence” in the men’s
posttrial declarations put the case in a different light,
undermined confidence in the outcome and requires reversal. In
his reply brief, defendant claims the trial court’s explanation of
its ruling constituted an “express and/or implied factual finding
that the posttrial declarations were credible” and that this
finding binds this court.
       a.    Background
       On February 25, 2017, about a month after the jury
reached its verdicts in this matter, Bailey and Goines executed
declarations recanting portions of their recorded pretrial prison
interview statements to Detective Bebon. These pretrial




                                15
statements had been used at trial to impeach Bailey and Goines,
who were reluctant witnesses.
       Goines’s posttrial declaration states that at the beginning
of his pretrial prison interview with Detective Bebon, the
detective said the interview was not being recorded. Detective
Bebon then showed Goines a photographic lineup, pointed to one
of the photos and said it was “Sticks,” and Sticks was the person
who shot at Goines. Goines did not know who Sticks was.
Detective Bebon then asked “questions, such as, ‘He said the
word cuz, didn’t he?’ ” Goines replied that he did not. Detective
Bebon asked Goines “to agree with what he (Bebon) was saying.
Det[ective] Bebon said, ‘Sticks said, “yeah, cuz.” ’ [¶] Det[ective]
Bebon told [Goines], ‘I will put you in [a] gang file if you don’t
corroborate what I was saying.’ ” The interview was in fact
recorded. The statements attributed to Detective Bebon do not
appear anywhere in the recording of the detective’s interview
with Goines, and Goines does not offer a theory to explain their
absence from the recorded interview.
       Bailey’s posttrial declaration states that at the beginning of
his pretrial prison interview, Detective Bebon asked him if he
“ ‘remember[ed] something that happened at a liquor store in
Pomona when [Bailey] got shot at?’ ” Bailey “indicated yes.”
Detective Bebon asked Bailey if he would be willing to testify
about it and Bailey “told him no because I don’t really remember
any of it.” Detective Bebon then showed Bailey a photo and told
him it was “Sticks.” Before seeing the photo, Bailey “did not
know what Sticks looked like.” According to Bailey, “Det[ective]
Bebon then began to use leading questions to give facts about
what occurred. He showed another picture and said, ‘Didn’t
[S]ticks get out of the car first and said “Budlong Cuz?” ’ I told
him (Bebon) that I thought I heard the word ‘cuz’ but not



                                 16
‘Budlong,’ and I don’t know who said it. I didn’t see who got out
first because I was ducking.” Bailey stated that “[a]bout halfway
through the interview, Det[ective] Bebon reintroduced himself
again. He re-showed the photographs again [sic], and re-asked
most of the questions he already asked.” The statements
attributed to Detective Bebon do not appear anywhere in the
recording of the detective’s pretrial prison interview with Bailey.
Bailey’s reference in his posttrial declaration to the detective “re-
asking” questions during the pretrial prison interview implies
that either the first part of his pretrial prison interview with
Detective Bebon was not recorded, or that the recording produced
by the detective was not complete.
       In opposition to defendant’s motion, the prosecution
submitted a posttrial declaration from Detective Bebon that
states: “The entire conversation that I had with both Steven
Goines and Ronald Bailey was audio taped. Those recordings
were provided as part of the discovery process.” The detective
also stated: “I did not talk to either Goines or Bailey on July 19,
2016 off-tape. The recording is the entirety of my interaction
with both witnesses on that date. The recordings were started
prior to each separate inmate being brought into each individual
interview room.”
       The trial court denied the new trial motion without
expressly ruling on the credibility of Bailey’s and Goines’s
posttrial declarations. The court explained that “the primary
witness in this particular case was the cameras and the video
system. Everybody else was basically a supporting character.”
The court pointed out that Bailey’s trial testimony was in fact
consistent with his posttrial declaration: Bailey testified at trial
that he only heard the word “cuz” and not the word “Budlong.”




                                 17
       The court also pointed out that defendant was identified
from the video stills by other witnesses in addition to Bailey and
Goines. The court concluded: “Taking all of this material, as well
as the balance of the information, I don’t find that we have
anything material to add to the information that was presented
to the jury. Cross examination for all the witnesses was
extensive. I think it’s all cumulative, to be honest with you. As
to the statements from the two folks from Nevada, they were at
best bit players. The case could have been proved beyond a
reasonable doubt . . . without them even appearing. They appear
on the disks that were presented from the video in the store.”
       b.    Standard of review
       Defendant’s motion for new trial included two claims
which, if true, would show violations of his federal constitutional
rights: (1) the presentation of perjured testimony, and
(2) a Brady violation.
       A trial court’s ruling on a motion for a new trial is reviewed
under a deferential abuse of discretion standard. (People v.
Hoyos (2007) 41 Cal.4th 872, 917, fn. 27 (Hoyos), overruled in
part on other grounds as stated in People v. Black (2014) 58
Cal.4th 912, 919-920.) Thus, we will not disturb the trial court’s
ruling unless defendant establishes “ ‘a manifest and
unmistakable abuse of discretion.’ ” (People v. Delgado (1993) 5
Cal.4th 312, 328.) This standard of review applies even when, as
here, the defendant asserts violations of federal constitutional
rights. (Hoyos, at p. 917, fn. 27.) In such circumstances, the
defendant’s abuse of discretion claim is best understood as the
asserted failure of the trial court to recognize violations of
defendant’s constitutional rights. (Ibid.) Our abuse of discretion
analysis must therefore also address the constitutional aspects of




                                 18
the motion under the appropriate standard for those claims. (Id.
at pp. 917–922 [performing a traditional Brady analysis].)
        c.    Brady claim
        Defendant describes the evidence he claims to have been
suppressed as undisclosed (and apparently unrecorded)
discussions between Detective Bebon and Bailey and Goines
which immediately preceded the recorded pretrial prison
interviews with Bailey and Goines (which had been disclosed to
the defense). The motion states that during those earlier
unrecorded discussions, Detective Bebon provided the men with
“information and direction which resulted in their testimony at
trial.”
        The elements of a Brady claim involve “[c]onclusions of law
or of mixed questions of law and fact, . . . [citation] [and] are
subject to independent review.” (People v. Salazar (2005)
35 Cal.4th 1031, 1042 (Salazar).) Findings of fact by the trial
court “though not binding, are entitled to great weight when
supported by substantial evidence.” (Ibid.)
        “ ‘There are three components of a true Brady violation:
The evidence at issue must be favorable to the accused, either
because it is exculpatory, or because it is impeaching; that
evidence must have been suppressed by the State, either willfully
or inadvertently; and prejudice must have ensued.’ (Strickler v.
Greene (1999) 527 U.S. 263, 281–282, fn. omitted.) Prejudice, in
this context, focuses on ‘the materiality of the evidence to the
issue of guilt or innocence.’ (United States v. Agurs [(1976)] 427
U.S. [97,] 112, fn. 20.) Materiality, in turn, requires more than a
showing that the suppressed evidence would have been
admissible (cf. Wood v. Bartholomew (1995) 516 U.S. 1, 2), that
the absence of the suppressed evidence made conviction ‘more
likely’ (Strickler, supra, . . . at p. 289), or that using the



                                19
suppressed evidence to discredit a witness’s testimony ‘might
have changed the outcome of the trial’ (ibid.). A defendant
instead ‘must show a “reasonable probability of a different
result.” ’ (Banks v. Dretke (2004) 540 U.S. 668, 699.)” (Salazar,
supra, 35 Cal.4th at p. 1043.)
       “ ‘In general, impeachment evidence has been found to be
material where the witness at issue “supplied the only evidence
linking the defendant(s) to the crime,” [citations], or where the
likely impact on the witness’s credibility would have undermined
a critical element of the prosecution’s case [citation]. In contrast,
a new trial is generally not required when the testimony of the
witness is “corroborated by other testimony” [citations].’ ”
(Salazar, supra, 35 Cal.4th at p. 1050.)
              i.    Suppressed evidence
       Although the defense motion characterized the allegedly
suppressed unrecorded pretrial discussions as influencing the
men’s trial testimony, the posttrial declarations themselves, as
set forth in detail above, refer to Detective Bebon’s influence on
the men’s pretrial prison interview statements. The men
specifically identified two areas where they lied in their pretrial
prison statements: (1) their identification of defendant as one of
the men who got out of the pickup truck at the liquor store; and
(2) their statements that defendant and/or the shooter said “cuz”
and/or “Budlong” prior to or during the shooting. At trial, the
men claimed not to remember some of their pretrial prison
statements and denied others were true. Thus, the allegedly
suppressed evidence would have been relevant to impeach some
of the men’s trial testimony and some of their pretrial prison
interview statements, which were introduced at trial through the
testimony of Detective Bebon.
              ii.   Identification statements and testimony



                                 20
       Very early in his trial testimony, when questioned directly
about events leading up to the shooting, Bailey stated all he saw
on the night of the shooting was the pickup truck pull up in the
liquor store parking lot. The prosecutor then shifted to asking
Bailey about his pretrial statements to Detective Bebon. Bailey
acknowledged he had identified Sticks from a group of photos
which the detective showed him. Bailey also agreed he pointed
out a person who appeared to be Sticks in a video from the liquor
store shooting. Bailey claimed, however, not to recall telling the
detectives he saw Sticks get out of the pickup truck driven by
Blue. Bailey claimed he ducked when the car pulled up and did
not see who got out of the pickup truck.
       Bailey was ultimately impeached during trial with his
recorded statements to Detective Bebon. In that interview,
Bailey said Sticks got out of the pickup truck at the liquor store
with another man. Bailey also said the man in the white shirt
raised a gun as he and Sticks were walking around the pickup
truck.
       In his posttrial declaration, Bailey recanted his
identification of the person in the photos/video as “Sticks.” He
stated he did not know what “Sticks” looked like before Detective
Bebon showed him a photo during the prison interview.
       Goines, too, indicated early in his testimony that he did not
remember the events that led up to the shooting. The prosecutor
asked Goines about his statements to Detective Bebon. Goines
testified he did not remember telling Detective Bebon he had
seen two men get out of the pickup truck. He testified he had his
head down and did not see anything. Goines also denied Bailey
told him the shooter was Sticks. Goines testified he could not
remember if he told Detective Bebon that Bailey said Sticks was
the shooter.



                                 21
      Goines was ultimately impeached during trial with his
recorded pretrial interview statements to Detective Bebon. In
that interview, Goines had told the detective that one of the men
who got out of the pickup truck went by the name of Sticks.
However, when shown a group of photos, Goines said, “I don’t
know which one Sticks is.” Detective Bebon asked Goines how he
heard that the man might be called Sticks. Goines responded
that Bailey told him after the shooting that Sticks was the person
who shot at them.
      In his posttrial declaration, Goines recanted his pretrial
prison statements indicating that Sticks was involved in the
shooting. Goines now declared he did not know who Sticks was
before Detective Bebon showed him a photo lineup during the
prison interview.
      The trial court found that defendant had been identified by
other witnesses, as well as being seen in the video of the
shooting. Our independent review of the record confirms these
findings are supported by substantial evidence: Defendant’s
identity and presence were corroborated by videos of the shooting
and the testimony of Orsborn, Nelson, Officer Aguiar and
Sergeant Hess. A new trial is generally not required where the
allegedly suppressed evidence related to witness testimony that
was otherwise corroborated. (Salazar, supra, 35 Cal.4th at
p. 1050.)
            iii. Statements and testimony about “cuz”
                   and/or “Budlong”
      Goines testified at trial that he only heard gunshots, and
he did not remember telling Detective Bebon in the pretrial
prison interview that he had heard someone say “cuz.” Goines
was ultimately impeached at trial with his recorded pretrial
prison interview statements to Detective Bebon. In that



                                22
interview, Goines told the detective that one of the men who got
out of the pickup truck said “Yeah, cuz” repeatedly.
       In his posttrial declaration, Goines stated that Sticks did
not say “cuz” and he told Detective Bebon this in the pretrial
prison interview. Goines stated in his declaration that the
detective pressured him to agree that Sticks did say “cuz,” and
Goines bowed to that pressure.
       Bailey testified at trial that all he heard was the word
“cuz.” He did not tell Detective Bebon during the pretrial prison
interview that he heard “Budlong.” When informed that
Detective Bebon had recorded the pretrial prison interview,
Bailey stood by his claim that he heard the word “cuz” but not the
word “Budlong.” Bailey was ultimately impeached at trial with
his recorded pretrial prison interview statements to Detective
Bebon. In that interview, Bailey told the detective that one of the
men said, “Budlong,” but Bailey was not sure which one.
       In his posttrial declaration, Bailey stated that during the
pretrial prison interview, Detective Bebon asked Bailey if Sticks
said “Budlong Cuz” but Bailey replied that he only heard “cuz,”
and he did not know which of the men said it.
       The use of the words “cuz” and “Budlong” were relevant
primarily to the gang enhancement allegation. Significantly,
Deputy Whiting, the prosecution’s primary gang expert, was
asked about the importance of these words to his opinion that the
crimes were committed for the benefit of the Budlong Crips. On
cross-examination, defense counsel asked Deputy Whiting if it
would change his opinion if “no one heard anything being yelled?
For example, the factor would be removed of yelling of ‘cuz’ or
‘Budlong.’ Would that change your [opinion]?” Deputy Whiting
replied, “No.”




                                23
       Thus, even if the likely impact of the suppressed evidence
would have been to undermine Goines’s and Bailey’s statements
and testimony about “cuz” and “Budlong,” those statements and
testimony were not needed to support a critical element of the
prosecution’s case. Thus, the “cuz/Budlong” impeachment
evidence does not meet the Brady standard of materiality. (See
Salazar, supra, 35 Cal.4th at p. 1050 [impeachment evidence is
material if “ ‘the likely impact on the witness’s credibility would
have undermined a critical element of the prosecution’s case’ ”].)
              iv.    Overall credibility
       Considering the impact of Bailey’s and Goines’s posttrial
declarations on the men’s overall credibility, we find that impact
would have been little to none. Both men had otherwise shown
themselves to be less than honest and forthcoming. Goines, for
example, stated in his prison interview that he “grew up in Perris
and Moreno Valley” and “had barely started coming to Pomona
only, like, two or three months” before the shooting. These
statements were made to support his claim he was not a
456 Island Piru Bloods gang member and was only loosely
connected to that gang as an associate. At trial, however, Goines
testified he grew up in Pomona and had lived in Perris “at some
point.” While the trial was ongoing, Bailey was revealed to have
lied in his trial testimony when he denied making his pretrial
“Budlong” statement to Detective Bebon; further, Bailey
effectively claimed in his trial testimony that his recorded
pretrial statement to Detective Bebon on this topic was a lie.
Both Bailey and Goines had convictions for crimes of moral
turpitude, affecting their credibility. Both men were very evasive
in answering even minor unimportant questions at trial,
responding with equivocal answers, claims of lack of recollection,
or both.



                                24
             v.     Prejudice
       Prejudice is, in effect, assessed through the materiality
prong of a Brady claim. Suppressed “evidence is material ‘only if
there is a reasonable probability that, had the evidence been
disclosed to the defense, the result of the proceeding would have
been different.’ ‘A “reasonable probability” is a probability
sufficient to undermine confidence in the outcome.’ ” (Hoyos,
supra, 41 Cal.4th at pp. 917–918.) The defendant has the burden
of showing materiality. (Id. at p. 918.)
       For the reasons set forth above, we see no reasonable
probability of a different outcome at trial if the contents of the
posttrial declarations had been disclosed to the defense before
trial. The evidence was not material, and so there was no Brady
violation. The trial court did not abuse its discretion in
disagreeing with the defense that a Brady violation had occurred.
       d.    Newly discovered evidence
       In ruling on a motion for new trial based on the ground of
newly discovered evidence, the trial court similarly considers
whether the evidence is “ ‘ “ ‘such as to render a different result
probable on a retrial of the cause.’ ” ’ ” (People v. Howard (2010)
51 Cal.4th 15, 43.) The court also considers whether the new
evidence is material and not cumulative. (Ibid.) Here, the trial
court ruled that the declarations did not add anything “material”
to the information that was presented to the jury, and the
evidence offered in support of the motion for new trial was
“cumulative.” This is an implied finding that it was not
reasonably probable the new evidence would result in a different
outcome. As our discussion above shows, there is substantial
evidence to support the trial court’s findings on the nature of the
newly proffered evidence. Further, we have concluded in our
Brady analysis that the new evidence did not render a different



                                25
result reasonably probable. Thus, the trial court did not abuse its
discretion in denying the new trial motion made on statutory
grounds.
       e.    False testimony
       “When the prosecution fails to correct testimony of a
prosecution witness which it knows or should know is false and
misleading, reversal is required if there is any reasonable
likelihood the false testimony could have affected the judgment of
the jury. This standard is functionally equivalent to the
‘ “harmless beyond a reasonable doubt” ’ standard of Chapman v.
California[, supra,] 386 U.S. 18.” (People v. Dickey (2005) 35
Cal.4th 884, 909 (Dickey).)
       Defendant contends the court’s statement “it’s all
cumulative, to be honest with you” is an implied finding that
Bailey’s and Goines’s declarations were credible. Defendant
further contends this court is bound by those findings. While we
do not agree, we will assume for the purpose of considering
defendant’s argument that Bailey’s and Goines’s claims in their
declarations that they did not know and/or recognize defendant
were true, and Bailey’s testimony to the contrary at trial was
false. We will also assume for this purpose that the introduction
into evidence at the trial of the men’s statements to Detective
Bebon asserting that defendant or his companion used the words
“cuz” and/or “Budlong” constituted the presentation of false
testimony.
       We independently review the record (see Napue v. Illnois
(1959) 360 U.S. 264, 272) and see no “reasonable likelihood [that]
the false testimony could have affected the judgment of the jury”
(Dickey, supra, 35 Cal.4th at p. 909, italics omitted). As we
explained in our discussion of defendant’s Brady claim, other
witnesses identified defendant as the man in the blue plaid shirt



                                26
in the video. Deputy Whiting’s opinion was not dependent on
whether defendant or the shooter said either “cuz” or “Budlong.”
There was ample evidence from other witnesses to support the
true finding on the gang enhancement. Overall, the credibility of
Bailey and Goines was significantly impeached during trial.
Thus, any admission of false testimony was harmless beyond a
reasonable doubt. (See Dickey, at p. 909.)
5.     The Jury Instructions
       In his original briefing, defendant raised several claims of
instructional error. Most have been mooted by our reversals on
counts 1, 2 and 3. However, to the extent defendant’s argument
regarding the aiding and abetting instruction is relevant to the
assault counts which we affirm, we discuss, and reject, his claim
of error on the merits.
       Defendant contends the trial court committed two errors in
instructing the jury on general principles of aiding and abetting
using a modified version of CALJIC No. 3.01: (1) leaving in the
phrase “by failing to act in a situation where a person has a legal
duty to act” even though defendant had no duty to act and
(2) omitting the word “and” between two clauses in the last
paragraph. He claims these errors violated both state and
federal constitutional law and were not harmless.
       The People contend the “instruction [was] correct in law
and responsive to the evidence” and so defendant has forfeited his
claim that the instruction was “too general or incomplete” by
failing to request clarifying or amplifying instructions during
trial proceedings. (People v. Johnson (2016) 62 Cal.4th 600, 638.)
       Defendant’s first claim is that the reference to a legal duty
to act was not responsive to any evidence in the case; that claim
is not forfeited. His second claim is that the instruction is
incomplete without the use of the word “and.” Although that



                                27
claim is otherwise forfeited, we review it pursuant to Penal Code
section 1259, which permits review of an instruction given by the
trial court even though it was not objected to if the substantial
rights of the defendant were affected thereby. “Ascertaining
whether claimed instructional error affected the substantial
rights of the defendant necessarily requires an examination of
the merits of the claim—at least to the extent of ascertaining
whether the asserted error would result in prejudice if error it
was.” (People v. Andersen (1994) 26 Cal.App.4th 1241, 1249.)
       The first error appears in context as follows: “A person aids
and abets the commission or attempted commission of a crime
when he or she: [¶] (1) With knowledge of the unlawful purpose
of the perpetrator, and [¶] (2) With the intent or purpose of
committing or encouraging or facilitating the commission of the
crime, and [¶] (3) By act or advice, or, by failing to act in a
situation where a person has a legal duty to act, aids, promotes,
encourages or instigates the commission of the crime.” (Italics
added.) Defendant contends and the People agree that defendant
had no legal duty to act.
       “Giving an instruction that is correct as to the law but
irrelevant or inapplicable is error. [Citation.] Nonetheless,
giving an irrelevant or inapplicable instruction is generally ‘ “only
a technical error which does not constitute ground for
reversal.” ’ ” (People v. Cross (2008) 45 Cal.4th 58, 67.) Such an
error violates California law but does not implicate the United
States Constitution. The error is reviewed under the reasonable
probability standard of People v. Watson (1956) 46 Cal.2d 818,
836–837. (People v. Debose (2014) 59 Cal.4th 177, 205–206.) In
most cases, an error of this sort is harmless. (People v. Rowland
(1992) 4 Cal.4th 238, 282.)




                                 28
       This is such a case. The language refers to “a situation
where a person has a legal duty to act” but the trial court did not
instruct the jury that this case presented such a situation. The
prosecutor never argued or implied that defendant had a duty to
act to prevent the shootings. The prosecutor’s theory of the case
was that defendant was either directly involved in the crimes or
was liable under the natural and probable consequences doctrine.
The jury was instructed pursuant to CALJIC No. 17.31 that all
instructions are not necessarily applicable. The jury must be
considered to have understood and dismissed the reference to a
legal duty to act as mere surplusage. (See People v. Rowland,
supra, 4 Cal.4th at p. 282.)
       The second claimed error appears in the written version of
the instruction as follows: “Mere knowledge that a crime is being
committed [text redacted] the failure to prevent it does not
amount to aiding and abetting.” The word “and” follows
“committed” in the standard version of this instruction. The trial
court’s reading of the instruction to the jury is transcribed as
“Mere knowledge that a crime is being committed, the failure to
prevent it does not amount to aiding and abetting.”
       Defendant contends the court’s omission “mistakenly
constricted and obliterated two distinct prongs excluding aiding
and abetting liability.” The omission of the word “and” does
interject some ambiguity into this portion of the instruction. “In
reviewing an ambiguous instruction, we inquire whether there is
a reasonable likelihood that the jury misunderstood or
misapplied the instruction in a manner that violates the
Constitution.” (People v. Covarrubias (2016) 1 Cal.5th 838, 906
(Covarrubias).)
       Here, it is obvious that something is missing from the
sentence which comprises the last paragraph of the instruction.



                                29
This is particularly clear from the written instruction, reproduced
above. Simply as a matter of grammar and logic, a connecting
word is missing from the sentence. “We ‘credit jurors with
intelligence and common sense.’ ” (People v. McKinnon (2011)
52 Cal.4th 610, 670.) Rational jurors would mentally insert the
words “and” or “or” into the gap. Either choice is favorable to
defendant. There is no reasonable possibility that defendant was
deprived of a defense to aiding and abetting liability by the
manner in which this instruction was presented to them.
6.     Prosecutorial Error
       Defendant contends the prosecutor committed prejudicial
errors during opening statement and closing argument. He
argues the use of the phrase “partners in crime” during opening
statement was improperly argumentative and his description of
Goines as a gang “member” in closing arguments misstated the
evidence. Defendant further contends the prosecutor misstated
the law on the mental state required for an aider and abettor of
willful, deliberate and premeditated attempted murder.
       Defendant did not object to these three statements or
request a curative admonition. The contentions have therefore
been forfeited. (People v. Seumanu (2015) 61 Cal.4th 1293, 1328,
[“making a timely and specific objection at trial, and requesting
the jury be admonished . . . , is a necessary prerequisite to
preserve a claim of prosecutorial misconduct for appeal”].)
Defendant acknowledges this rule but contends it not applicable
here because either would have been futile. (People v. Hill (1998)
17 Cal.4th 800, 820.) Defendant fails to persuade us that
challenging these statements would have been futile.
       In any event, even if we considered defendant’s claim on
the merits, we would reject it.




                                30
       Assuming, without deciding, the phrase “partners in crime”
was an implicit argument about the mental states of defendant
and the shooter, rather than merely a colorful description of their
relationship, the court could have cured any potential prejudice
by admonishing the jury the men’s mental states must be
determined only by them after hearing all the evidence and
receiving legal instructions from the court. Moreover, any
potential prejudice was slight at best. In assessing the
prosecutor’s argument, we must “consider the assertedly
improper remarks in the context of the argument as a whole.
[Citation.] ‘In conducting [our] inquiry, we “do not lightly infer”
that the jury drew the most damaging rather than the least
damaging meaning from the prosecutor’s statements.’ ”
(Covarrubias, supra, 1 Cal.5th at p. 894.)
       Similarly, an admonition easily could have cured any
possible prejudice from the prosecutor’s misstatement that
Goines was a gang “member,” as opposed to a gang “associate” as
the evidence undisputedly showed. If defendant had objected, the
trial court could have reminded the jurors of the court’s opening
instructions that statements made by the attorneys during trial
are not evidence and that it was the jury’s duty to determine
what facts have been proved by the evidence. Even without an
objection, the jury was re-instructed on these topics as part of the
closing instructions, soon after the closing arguments. Defendant
has not shown the prosecutor engaged in argument that can
fairly be characterized as a “ ‘deceptive or reprehensible’ ” tactic
to persuade the jury to convict. (People v. Daveggio and Michaud
(2018) 4 Cal.5th 790, 854.)
       As for defendant’s last claim, not only did he fail to
preserve the contention, it is moot in light of our reversal of the
three attempted murder convictions.



                                31
7.     Cumulative Error
       Defendant contends that even if the above-described errors
were not prejudicial when considered individually, the combined
effect of the errors violated his federal constitutional right to due
process. We are not persuaded. (People v. Bradford (1997)
15 Cal.4th 1229, 1382 [finding that to the extent any errors
occurred, they were minor and “[e]ven considered collectively”
they did not result in prejudice to the defendant].)
                           DISPOSITION
       The judgment of conviction as to defendant and appellant
Trevail Gray is affirmed in part, reversed in part and remanded
for further proceedings consistent with this opinion. The
convictions for attempted murder (counts 1, 2 & 3) are reversed.
All special findings and enhancements associated with counts 1,
2 and 3 are reversed. The gang findings and enhancements on all
counts are reversed. In all other respects, the judgment of
conviction is affirmed.



                               GRIMES, J.

      WE CONCUR:

                         STRATTON, P. J.




                         WILEY, J.




                                 32